McCLENDON, Chief Justice.
This cause is companion to cause No. 7805 (Tex. Civ. App.) 59 S.W.(2d) 1117, this day decided. The questions presented and the propositions urged in the two appeals are identical, and call for identical' holdings, which are set forth in the opinion in cause No. 7804 (Tex. Civ. App.) 55 S.W.(2d) 891, of the same style this day decided.
For the reasons stated in the latter opinion, the trial court’s judgment is reversed, and the cause is abated and dismissed without prejudice.
Reversed, and cause abated and dismissed.